United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JOHN J. PERSHING VA MEDICAL CENTER,
Poplar Bluff, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0058
Issued: September 30, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 7, 2019 appellant filed a timely appeal from an August 20, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees ’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the August 20, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish an injury in the
performance of duty on June 20, 2019, as alleged.
FACTUAL HISTORY
On July 8, 2019 appellant, then a 60-year-old licensed practical nurse, filed a traumatic
injury claim (Form CA-1) alleging that she suffered cardiac arrest on June 20, 2019 while in the
performance of duty, causing her to lose consciousness and fall backward to the floor. She
explained that she was charting at the nurse’s station when she got up, walked across the floor
(approximately 10 feet), reached for a door handle, grunted, and then fell backward onto a concrete
floor. Appellant stopped work on the date of injury.
In a July 10, 2019 development letter, OWCP informed appellant of the deficiencies of her
claim and advised her of the type of factual and medical evidence needed. It requested that she
complete a questionnaire regarding the factual circumstances of her injury and provide additional
medical evidence. OWCP afforded appellant 30 days to submit the requested evidence.
In a hospital report dated June 20, 2019, Dr. Michael John Clippard, a Board-certified
emergency medicine specialist, diagnosed syncope and collapse, abdominal aortic aneurysm
(AAA), without rupture, chronic obstructive pulmonary disease (COPD), personal history of other
malignant neoplasm of skin, other long-term (current) drug therapy, and long-term (current) use
of aspirin. He indicated that appellant was a patient who had presented after a possible seizure
and she reportedly had no recall of the event. Appellant related that she remembered checking in
a patient while in a sitting position and the next thing she recalled was people talking to her.
In a report dated June 20, 2019, Dr. Chris L. Chappell, a Board-certified family
practitioner, indicated that appellant was seen with a chief complaint of syncope. She did not
recall the events leading up to her admission, but her daughter, who was present during the visit,
reported that appellant was at work, standing when coworkers noticed that she had become limp,
fell backwards, and became unresponsive. Appellant began to shake, with decorticate posturing
of her upper extremities. Coworkers rolled her onto her side and her breathing became shallow.
They could not feel a pulse and chest compressions were started. Appellant received a total of
seven minutes of chest compressions with two automated external defibrillator shocks. The
emergency medical services arrived and she was transferred to the emergency department.
Appellant had reportedly felt more fatigued over the prior few months and reported a history of
premature ventricular contractions (PVCs) in the past, but denied recent palpitations, chest pain,
or dyspnea. Dr. Chappell diagnosed syncope, Mobitz Type 2 block, cardiac arrest, seizure-like
activity, and COPD with mild exacerbation.
On June 21, 2019 Dr. Karthik Ramaswamy, a Board-certified internist and cardiovascular
disease specialist, diagnosed cardiac arrest, presumably from “VT/VF” although no rhythm strips
were available, and no apparent etiology was identified.
In a June 21, 2019 report, Dr. Michael R. Klein, a Board-certified internist and
cardiovascular disease specialist, indicated that appellant had a history of COPD/asthma, PVCs,

2

and AAA who had presented to the hospital after “sudden rest.” He noted that appellant had a
sudden syncopal episode, but did not remember the details of the event itself. Appellant reported
that, prior to the episode, she was having intermittent chest pains, but only with emotional stress.
She was fairly sedentary, did not perform any structured aerobic exercise, and had chronic and
stable shortness of breath. Appellant also had chronic palpitations, which had not changed, but no
known cardiac disease.
On June 22, 2019 Dr. Stuart Taylor Higano, a Board-certified internist and cardiovascular
disease and interventional cardiology specialist, reported that appellant was without past cardiac
disease, but had a number of risk factors. He noted that she had collapsed while at work, but had
not had any neurologic deficit. Appellant’s echocardiogram revealed an ejection fraction of 50 to
55 percent without significant abnormalities. Dr. Higano found that a cardiac catheterization dated
June 21, 2019 showed nonobstructive coronary artery disease.
In a June 24, 2019 progress report, Dr. Klein diagnosed sudden cardiac arrest, elevated
end-diastolic pressure and edema, and AAA.
In an inpatient discharge summary dated June 28, 2019, Dr. Matthew Daniel Reuter, an
internist, diagnosed cardiac arrest at work. He reiterated Dr. Chappell’s report that appellant was
standing when coworkers noticed that she had become limp and fell backwards and was
unresponsive. After falling, appellant began to have shaking movements with decorticate
posturing of her upper extremities.
In a June 28, 2019 progress report, Dr. Ramaswamy indicated that appellant had suffered
a cardiac arrest with syncope and collapse and he had successfully placed a dual-chamber
implantable cardioverter defibrillator (ICD) that day.
In a hospital report dated June 30, 2019, Dr. Doubhi Bahna, a Board-certified internist,
indicated that appellant had been admitted on June 29, 2019 for chest pain, likely musculoskeletal
etiology, congestive heart failure exacerbation, post cardiac arrest and status post cardiopulmonary
resuscitation (CPR) on June 20, 2019, bilateral nondisplaced anterior rib fracture, status post CPR,
COPD not in acute exacerbation, and hyperlipidemia.
On June 30, 2019 Dr. Mark A. Hassen, an emergency medicine physician, diagnosed chest
wall pain, closed fracture of multiple ribs of both sides, acute on chronic combined systolic and
diastolic congestive heart failure, and bilateral pleural effusion.
In a July 1, 2019 hospital report, Dr. Amanda E. Avellone, a Board-certified internist
specializing in critical care medicine, sleep medicine, and pulmonary diseases, diagnosed bilateral
rib fractures, small bilateral pleural effusions, COPD, asthma, and obstructive sleep apnea.
In an attending physician’s report (Form CA-20) dated July 30, 2019, Dr. Klein continued
to diagnose cardiac arrest and checked a box marked “Yes” indicating that appellant’s condition
was caused or aggravated by her stressful work environment.
In a July 26, 2019 response to OWCP’s development questionnaire, appellant asserted that
she was at the nurses’ station and was “going to check in [a] veteran” when she was injured. She
was later found by her coworkers and was informed that her head had hit the floor. Appellant
3

alleged that she had went into cardiac arrest and her only injuries were related to the fall. She
further noted that she had fatigue, stress, and anxiety from work and that she has a history of COPD
and elevated cholesterol.
In a development letter dated August 14, 2019, OWCP requested additional information
from the employing establishment, including any available statements from individuals who had
witnessed or had direct knowledge of the circumstances surrounding appellant’s fall, which
resulted in the injury, as well as any knowledge of any medical condition which may have
contributed to the injury.
In an August 14, 2019 report, Dr. Klein reiterated the factual history and noted appellant’s
diagnosis of sudden cardiac arrest and that she underwent a successful dual-chamber ICD
placement on June 27, 2019. He opined that the cause of her fall was due to sudden cardiac arrest.
OWCP subsequently received witness statements from appellant’s coworkers. In a
statement dated August 19, 2019, N.M. indicated that he was not present on the scene when
appellant fell, but quickly arrived upon notification that appellant had fallen and was unconscious,
without a pulse. He detailed the history of injury noting that at approximately 10:45 a.m. on
June 20, 2019, she was working at her desk when she stood up to greet a new patient for inprocessing. Appellant proceeded to the door, heading into the hallway, grunted as if she had
stomach pain, and fell backwards, striking the back of her head onto the concrete floor. N.M.
contended that there were no other items that she struck on the way to the ground. Following the
fall, he and an in-house physician identified the emergency and called for help. In an undated
witness statement, summarizing a number of coworkers’ accounts, it was noted that appellant had
stood up from an office chair, walked toward the clinic hallway facing Sergeant T.N. who reported
that “[appellant] grunted like [she had] stomach pain, her eyes got wide, she fell backwards.” In
another statement, M.B. recounted that she had turned around in time to see appellant falling
backward, striking her head on the concrete floor and asserted that there was no object that she
struck that caused the fall. It was further reported that she had previously informed her coworkers
that she had extensive COPD and had several hospitalizations requiring ventilator support over the
past five years. Appellant had also informed coworkers during a past training session that she had
an irregular pulse.
By decision dated August 20, 2019, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that the June 20, 2019 fall was caused by factors
of her federal employment. Specifically, it found that appellant’s injury was the result of a
nonoccupational illness and was, thus, idiopathic.
OWCP, therefore, concluded that the
requirements had not been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed, that an injury was
sustained in the performance of duty, as alleged, and that any disability or medical condition for
3

Supra note 1.

4

which compensation is claimed is causally related to the employment injury. 4 These are the
essential elements of every compensation claim regardless of whether the claim is predicated on a
traumatic injury or an occupational disease. 5
To establish an emotional condition in the performance of duty, a claimant must submit:
(1) factual evidence identifying an employment factor or incident alleged to have caused or
contributed to his or her claimed emotional condition; (2) medical evidence establishing that he or
she has a diagnosed emotional or psychiatric disorder; and (3) rationalized medical opinion
evidence establishing that the accepted compensable employment factors are causally related to
the diagnosed emotional condition. 6
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to a claimant’s employment. There are situations where an injury or illness has
some connection with the employment, but nevertheless does not come within the purview of
workers’ compensation. When disability results from an emotional reaction to regular or specially
assigned work duties or a requirement imposed by the employment, the disability is deemed
compensable.7 However, disability is not compensable when it results from factors such as an
employee’s fear of a reduction-in-force, or frustration from not being permitted to work in a
particular environment, or to hold a particular position.8
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician when providing an opinion on
causal relationship, and which working conditions are not deemed factors of employment and may
not be considered.9 If a claimant does implicate a factor of employment, OWCP should then
determine whether the evidence of record substantiates that factor. When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, OWCP must base its decision on an analysis of the medical evidence. 10
It is a well-settled principle of workers’ compensation law that an injury resulting from an
idiopathic fall where a personal, nonoccupational pathology causes an employee to collapse and
4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

See A.M., Docket No. 21-0420 (issued August 26, 2021); S.K., Docket No. 18-1648 (issued March 14, 2019);
Donna Faye Cardwell, 41 ECAB 730 (1990).
7

See A.M., id.; A.C., Docket No. 18-0507 (issued November 26, 2018); Pamela D. Casey, 57 ECAB 260, 263
(2005); Lillian Cutler, 28 ECAB 125, 129 (1976).
8

Lillian Cutler, id.

9

See R.B., Docket No. 19-0434 (issued November 22, 2019); O.G., Docket No. 18-0359 (issued August 7, 2019).

10

Id.

5

to suffer injury upon striking the immediate supporting surface, and there is no intervention or
contribution by any hazard or special condition of employment, is not within coverage of FECA. 11
Such an injury does not arise out of a risk connected with the employment and is, therefore, not
compensable.12 However, the fact that the cause of a particular fall cannot be ascertained or that
the reason it occurred cannot be explained, does not establish that it was due to an idiopathic
condition.13
This follows from the general rule that an injury occurring while in the performance of
duty is compensable unless the injury is established to be within an exception to such general
rule.14 OWCP has the burden of proof to submit medical evidence showing the existence of a
personal, nonoccupational pathology if it chooses to make a finding that a given fall is idiopathic
in nature.15 If the record does not establish that the particular fall was due to an idiopathic
condition, it must be considered as merely an unexplained fall, one which is distinguishable from
a fall in which it is definitely proven that a physical condition preexisted and caused the fall. 16
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an injury in the
performance of duty on June 20, 2019, as alleged.
In response to OWCP’s development questionnaire, appellant alleged that she was
fatigued, stressed, and experienced anxiety due to her work-related duties, which resulted in her
June 20, 2019 fall, unconsciousness and cardiac arrest. However, she has not implicated any
specific employment factors to which she attributes these conditions. Although Dr. Klein reported
on a July 30, 2019 Form CA-20 that appellant was in cardiac arrest, which caused her fall at work,
and indicated with an affirmative check mark that her condition was caused or aggravated by her
stressful work environment, he too did not delineate any contributing employment factors in
support of his opinion.
The Board finds that as appellant has not established any compensable employment
she has not met her burden of proof to establish that she sustained a stress-related
condition due to factors of her federal employment. Appellant further alleged that she sustained
an injury when she fell, hitting the back of her head on a concrete floor, while at work on
factors,17

11

M.A., Docket No. 19-0341 (issued July 10, 2019); H.B., Docket No. 18-0278 (issued June 20, 2018); Carol A.
Lyles, 57 ECAB 265 (2005).
12

Id.; see also D.T., Docket No. 19-1486 (issued January 17, 2020).

13

H.B., supra note 11; M.M., Docket No. 08-1510 (issued November 25, 2008).

14

P.N., Docket No. 17-1283 (issued April 5, 2018); Dora Ward, 43 ECAB 767 (1992).

15

A.B., Docket No. 17-1689 (issued December 4, 2018); P.P., Docket No. 15-0522 (issued June 1, 2016); see also
Jennifer Atkerson, 55 ECAB 317 (2004).
16

P.N., supra note 14; John R. Black, 49 ECAB 624 (1998); Judy Bryant, 40 ECAB 207 (1988).

17

M.B., Docket No. 20-1160 (issued April 2, 2021).

6

June 20, 2019. OWCP does not contest that she fell. The evidence indicates that after appellant
finished charting notes at the nurses’ station she arose from a seated position and began walking
down a hallway when she suddenly stopped, became dazed, and fell backwards hitting the back of
her head. OWCP denied the claim, finding that appellant’s fall was a result of an idiopathic
condition and, thus, not within the performance of duty.
As noted, an injury resulting from an idiopathic fall is not compensable.18 If appellant’s
injury was due to an idiopathic condition, the injury would not arise out of her employment.
OWCP has the burden of proof to submit medical evidence showing the existence of a personal,
nonoccupational pathology to establish that a given fall is idiopathic in nature. 19 The Board finds
that as appellant has not established that she sustained a stress-related condition due to factors of
her federal employment, her fall on June 20, 2019 was due to a personal, nonoccupational
pathology without employment contribution. 20
Appellant explained on her claim form that on June 20, 2019, she had gone into cardiac
arrest while working at the nurses’ station. The evidence of record includes a number of witness
statements indicating that she was charting notes at her desk before she stood to greet a patient,
and then walked across the floor, grabbed for a door handle, grunted, and suddenly fell backward,
hitting her head on the concrete floor. Both N.M. and M.B. observed that there were no other
items that she struck on the way to the ground.
In their June 20, 2019 reports, Drs. Clippard and Chappell diagnosed syncope and collapse,
AAA, cardiac arrest, and possible seizure/seizure-like activity. In his reports, Dr. Klein diagnosed
sudden cardiac arrest and opined that the cause of appellant’s fall was due to sudden cardiac arrest.
Likewise, Drs. Reuter and Ramaswamy also diagnosed cardiac arrest and Dr. Higano further noted
a diagnosis of collapse at work. However, there is no indication that any employment-related
factor caused or contributed to appellant’s fall.
Drs. Bahna, Hassen, and Avellone diagnosed bilateral rib fractures due to CPR following
the June 20, 2019 fall. However, these injuries occurred as a result of appellant’s stress-related
condition, which, as noted above, has not been established as employment related. As previously
noted, in the case of an idiopathic fall, striking an immediate supporting surface, without an
intervention or contribution by any hazard or special condition of employment is not within
coverage of FECA. 21
Accordingly, appellant has not established that she sustained an injury in the performance
of duty on June 20, 2019, as alleged.

18

Supra note 11.

19

Supra note 14.

20

Supra note 11.

21

Id.

7

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that an injury
occurred in the performance of duty on June 20, 2019, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the August 20, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 30, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

